Citation Nr: 1809741	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-19 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from May 1998 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction was subsequently transferred back to the RO in San Diego, California. 

In August 2017, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her current cervical spine, lumbar spine, and hip disabilities began during her active service.  During the August 2017 Board hearing, the Veteran reported that her cervical spine, lumbar spine, and right hip pain began in service and has continued since.  

The Veteran was afforded a VA examination in August 2013.  After a review of the records, taking a history from the Veteran, and an examination, the examiner found the Veteran's cervical strain, lumbar strain, and right hip trochanteric bursitis were less likely than not related to service.  The rationale was that there were no documented in-service findings consistent with a high energy injury to the soft tissue or osseous structures, such as fracture, internal derangement, or dislocation.  He further noted that in the absence of such findings, a posttraumatic or chronic inflammatory process is less likely than not related to service.  Additionally, it was noted that the service record does not document repetitive microtrauma which would be required to initiate and sustain a posttraumatic or chronic inflammatory process.

This rationale is inadequate as it appears to be based solely on the absence of documentation in the record and does not appear to take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007).  The Board finds that this opinion is inadequate as it fails to address the in-service complaints.  When VA undertakes to provide a VA opinion, it must ensure that the opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, a new VA opinion is required that is supported by a clear, concise rationale that considers all evidence of record.

Service treatment records reflect multiple complaints of neck pain, low back pain, and right hip pain.  In addition, service treatment record show diagnoses of right hip strain and right hip tendonitis in February 1999 and back and neck pain secondary to mammary hypertrophy at the time of her bilateral reduction mammoplasty in June 2006. 

The Veteran provided a May 2014 private opinion from a chiropractor noting that she has pain in her neck, lower back, and right hip which she has been dealing with since service.  The private opinion that the disability was incurred during her time in service is inadequate because the examiner does not identify a specific disability and the opinion is conclusory and offers no rationale or explanation for a relationship between a current neck, lower back, or right hip disability and service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the electronic claims file updated VA or identified private treatment records, if any.

2.  Ask the August 2013 examiner to provide an addendum opinion addressing the etiology of the Veteran's cervical spine, lumbar spine, and right hip disabilities.  If the examiner is not available, another qualified clinician must be asked to provide the opinion. The examiner must be provided access to the electronic claims file and he or she must indicate review of the claims file in the opinion report.

For each diagnosis regarding the cervical spine, lumbar spine, and right hip, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be provided for each opinion offered.  In the rationale, the examiner must address the Veteran's complaints of pain in service and subsequent to service, service treatment records, to include diagnoses of right hip strain and right hip tendonitis in February 1999 and back and neck pain secondary to mammary hypertrophy at the time of her bilateral reduction mammoplasty in June 2006, and her lay statements regarding the onset of symptoms.  

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should explain why a definitive opinion cannot be provided.

3.  Then, readjudicate the Veteran's claims on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case. Allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




